On the Court’s own motion, appeal insofar as taken from *902the February 10, 1994 Appellate Division order denying defendant’s motion for reargument or, in the alternative, leave to appeal to the Court of Appeals, dismissed, without costs, upon the ground that that order does not finally determine the action within the meaning of the Constitution; appeal otherwise dismissed, without costs, upon the ground that no substantial constitutional question is directly involved. Motion, insofar as it seeks leave to appeal from the February 10, 1994 Appellate Division order denying defendant’s motion for reargument or, in the alternative, leave to appeal to the Court of Appeals, dismissed upon the ground that that order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied. Motion for a stay dismissed as academic.